STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  May 31, 2016
              Plaintiff-Appellee,

v                                                                 No. 311625
                                                                  Wayne Circuit Court
JUSTLY ERNEST JOHNSON,                                            LC No. 99-005393-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                 No. 317915
                                                                  Wayne Circuit Court
KENDRICK SCOTT,                                                   LC No. 99-005393-FC

              Defendant-Appellant.


Before: SERVITTO, P.J., and SAAD and O’BRIEN, JJ.

PER CURIAM.

         These two consolidated appeals arise from the denials of motions for relief from
judgment filed by each codefendant in the same lower court file.1 In Docket No. 311625,
defendant, Justly Ernest Johnson, appeals an opinion and order that denied his fourth motion for
relief from judgment. In Docket No. 317915, defendant, Kendrick Scott, appeals an opinion and
order that denied his motion for relief from judgment. Following an evidentiary hearing on



1
  This Court consolidated the appeals and, on direction from our Supreme Court, remanded the
case for an evidentiary hearing to be conducted jointly with respect to motions for relief from
judgment filed by both defendants. People v Johnson, unpublished order of the Court of
Appeals, entered December 17, 2014 (Docket No. 311625); People v Scott, unpublished order of
the Court of Appeals, entered December 17, 2014 (Docket No. 317915).


                                              -1-
remand regarding both defendants’ motions for relief from judgment, the trial court denied relief
to both defendants. For the reasons provided below, we affirm.

                              I. PROCEDURAL BACKGROUND

       Defendants were convicted in separate trials in 2000 of various offenses related to the
May 9, 1999, homicide of Lisa Kindred (Lisa).

        Following a bench trial, Johnson was convicted of first-degree felony murder, MCL
750.316(1)(b), assault with intent to rob while armed, MCL 750.89, and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. Johnson was sentenced to
life imprisonment for the felony murder conviction, 20 to 30 years’ imprisonment for the assault
with intent to rob while armed conviction, and two years’ imprisonment for the felony-firearm
conviction. Johnson’s convictions and sentences were affirmed on direct appeal. See People v
Johnson, unpublished opinion per curiam of the Court of Appeals, issued March 26, 2002
(Docket No. 228547).

       Following a jury trial, Scott was convicted of the same offenses and received the same
sentence for each offense that Johnson did. On direct appeal, this Court vacated Scott’s
conviction for assault with intent to rob while armed as violative of double jeopardy protections
and remanded for amendment of the judgment of sentence, but affirmed in all other respects.
See People v Scott, unpublished opinion per curiam of the Court of Appeals, issued March 26,
2002 (Docket No. 228548).

       Both defendants filed motions for relief from judgment2 and sought a new trial based, in
large part, on newly discovered evidence in the form of the eyewitness testimony of Lisa’s son,
Charmous Skinner, Jr., who was eight years old and in the vehicle at the time his mother, Lisa,
was shot. The trial court denied their motions, and this Court denied leave to appeal. But our
Supreme Court ordered us to remand to the circuit court for an evidentiary hearing and then to
review as on leave granted the following issues:

       (1) whether trial counsel rendered constitutionally ineffective assistance by failing
       to call Charmous Skinner, Jr., as a witness at trial; (2) whether the defendant is
       entitled to a new trial on grounds of newly discovered evidence in light of the
       proposed evidence related to Charmous Skinner, Jr., as an eyewitness to the
       homicide; and (3) whether appellate counsel rendered constitutionally ineffective
       assistance by failing to raise these two issues on direct appeal. [People v Scott,
       497 Mich. 897, 897-898 (2014).3]



2
  Before Johnson filed the motion for relief from judgment that is the subject of this current
appeal, he filed three earlier such motions, all of which were denied and with respect to all of
which appellate review was denied.
3
 The Supreme Court’s order with respect to Johnson is the same except the Court also ordered
us to determine that, if Johnson is not entitled to relief but Scott is, whether the denial of such

                                                -2-
         Pursuant to the Supreme Court’s order, we remanded to the circuit court to conduct an
evidentiary hearing to determine whether each defendant was deprived of his right to the
effective assistance of counsel and whether each defendant is entitled to a new trial based on
newly discovered evidence, as provided by Skinner’s testimony. The trial court held its hearing
and concluded that neither defendant was denied the effective assistance of counsel and that
neither defendant was entitled to a new trial on the basis of newly discovered evidence. The trial
court determined that Skinner, who had witnessed the murder when he was eight years old and
testified 16 years later that he was sure that neither defendant was the shooter, was not credible.

                                         II. ANALYSIS

     A. RELIEF FROM JUDGMENT BASED ON NEWLY DISCOVERED EVIDENCE

       We first address the Supreme Court’s mandate of whether defendants are “entitled to a
new trial on grounds of newly discovered evidence in light of the proposed evidence related to
Charmous Skinner, Jr., as an eyewitness to the homicide.”

       At the outset, we note that defendants’ claims are not procedurally barred. MCR
6.502(G)(2) provides, “A defendant may file a second or subsequent motion [for relief from
judgment] based on a retroactive change in law that occurred after the first motion for relief from
judgment or a claim of new evidence that was not discovered before the first such motion.”
(Emphasis added.) Because Scott did not file any prior motions for relief from judgment, his
motion does not implicate this rule. Although Johnson filed three earlier motions for relief from
judgment, his current motion alleges, for the first time, a claim of newly discovered evidence
based on Skinner’s eyewitness testimony. Skinner’s eyewitness account, including his
description of the shooter, was not discovered before Johnson’s third motion for relief from
judgment. Although the Wisconsin Innocence Project (WIP), which represented Johnson at the
time, contacted Skinner by telephone one time in 2007, and Skinner indicated that he saw what
happened to Lisa, Skinner did not give the WIP a description of the shooter. Skinner first
described the shooter when he spoke to investigative reporter Scott Lewis in 2011. Accordingly,
Skinner’s eyewitness account and description of the shooter, and his exclusion of defendants as
the perpetrators after viewing a photo array, comprise new evidence that was not discovered
before the earlier motions for relief from judgment. Hence, MCR 6.502(G)(2) does not bar the
present motions for relief from judgment.4


relief in that circumstance violates Johnson’s constitutional rights to due process. People v
Johnson, 497 Mich. 897 (2014).
4
  The prosecution cites People v Swain, unpublished opinion per curiam of the Court of Appeals,
issued February 5, 2015 (Docket No. 314564), slip op, p 2, for the proposition that the Cress test
for newly discovered evidence, including the requirement that the party could not, with
reasonable diligence, have discovered and produced the evidence for trial, applies in determining
whether evidence is “newly discovered” for the purpose of MCR 6.502(G)(2). Aside from this
opinion being unpublished and, hence, not binding under the rule of stare decisis, MCR
7.215(C)(1), our Supreme Court has recently reversed this Court’s decision in Swain, People v
Swain, ___ Mich ___ (Docket No. 150994, order entered May 18, 2016). The plain language of

                                                -3-
        MCR 6.508(D)(3) provides that a defendant who alleges grounds for relief that could
have been raised on direct appeal of his conviction or in a prior motion must demonstrate, inter
alia, good cause for failure to raise the asserted grounds on appeal or in the prior motion. The
good cause requirement may be waived if there is a significant possibility that the defendant is
innocent. MCR 6.508(D)(3). The newly discovered evidence claim pertaining to Skinner’s
eyewitness account could not have been raised with reasonable diligence on appeal or in
Johnson’s prior motions. First, nothing in the police reports indicated that any of the children in
the van saw the shooter. Second, Skinner’s account was not actually discovered until 2011 when
Skinner spoke to Lewis and then to the Michigan Innocence Clinic (MIC), which, represented
Johnson. Lewis is the first person to whom Skinner gave a description of the man he saw on the
night of Lisa’s death. Moreover, Skinner moved to Pennsylvania shortly after the murder and
did not talk to anyone about the details of what he saw that night because he was trying to forget
it.

        Indeed, the prosecutor concedes that Skinner was unwilling to talk about the matter; in its
appellate briefs, the prosecution notes that from both his affidavit and evidentiary hearing
testimony, “[Skinner indicated that] after his mother’s death, he shut down and repressed [his
memory of what occurred], and that his family tried to make him talk to a counselor, but he
never did talk to any counselor or therapist about his mother’s death. . . . If [Skinner] would not
even talk to a counselor or therapist, there seems little likelihood that he would have been willing
to talk to a lawyer.” The prosecutor faults the WIP for failing to follow up with more questions
when it spoke to Skinner in 2007, but the record does not indicate Skinner was ready yet to talk
about this matter in detail.

        Further, the testimony of Dr. Katherine Rosenblum, an expert in clinical and
developmental psychology with a focus on children, indicated that it would be reasonable for a
child not to talk about a traumatic event such as witnessing his mother’s murder in the months
and years that follow the event. Avoiding reminders of the trauma, including avoiding
conversation about it, is common. Dr. Rosenblum explained that it is not surprising if a person
waits until much later under different circumstances before being willing to talk about the
trauma. Skinner’s willingness to talk about the murder years later when he was in prison could
be explained by a number of factors, including “just maturity and greater distance from the
event, but also the extraordinary circumstances surrounding being contacted by an investigative
reporter with the idea that potentially there was a mistake made in the prosecution of individuals
that might compel him to do so.” Accordingly, we conclude that MCR 6.508(D)(3) does not bar
the newly discovered evidence claims regarding Skinner’s account.



MCR 6.502(G)(2) makes no reference to a reasonable diligence requirement but instead refers to
“a claim of new evidence that was not discovered before the” earlier motion. Hence, it appears
that the inquiry required by the text of the rule is whether the new evidence was actually
discovered before the earlier motion, not whether it could or should have been discovered at that
earlier time. In any event, as discussed later, we conclude that Skinner’s eyewitness description
could not have been discovered with reasonable diligence before the earlier motions for relief
from judgment.


                                                -4-
         Because the claims are not procedurally barred, we now turn to the substantive issue
concerning newly discovered evidence. “We review a trial court’s decision on a motion for
relief from judgment for an abuse of discretion and its findings of fact supporting its decision for
clear error. A trial court abuses its discretion when its decision falls outside the range of
reasonable and principled outcomes or makes an error of law.” People v Swain, 288 Mich. App.
609, 628-629; 794 NW2d 92 (2010) (citations omitted). “The clear error standard asks whether
the appellate court is left with a definite and firm conviction that a mistake has been made.”
People v Rhodes, 495 Mich. 938; 843 NW2d 214 (2014). A trial court’s decision regarding a
motion for a new trial is reviewed for an abuse of discretion. People v Gaines, 306 Mich. App.
289, 296; 856 NW2d 222 (2014). Constitutional issues are reviewed de novo. People v Vaughn,
491 Mich. 642, 650; 821 NW2d 288 (2012).

       As our Supreme Court has explained:

       For a new trial to be granted on the basis of newly discovered evidence, a
       defendant must show that: (1) the evidence itself, not merely its materiality, was
       newly discovered; (2) the newly discovered evidence was not cumulative; (3) the
       party could not, using reasonable diligence, have discovered and produced the
       evidence at trial; and (4) the new evidence makes a different result probable on
       retrial. [People v Cress, 468 Mich. 678, 692; 664 NW2d 174 (2003) (quotation
       marks omitted).]

        The satisfaction of the first two requirements is essentially undisputed. “[E]vidence is
not newly discovered if the defendant or defense counsel was aware of the evidence at the time
of trial.” People v Rao, 491 Mich. 271, 281; 815 NW2d 105 (2012). Skinner was not
interviewed by anyone in the aftermath of the murder, and his eyewitness account was not
revealed to anyone until 2011 when he spoke to Lewis and to the MIC. There is no indication
that defendants or their attorneys were aware at trial that Skinner had seen what occurred or
could identify the shooter. Hence, Skinner’s description of what occurred is newly discovered.
And his testimony is not cumulative because it contradicts the evidence at trial; Skinner offered a
description of the shooter that differed from the physical characteristics of defendants and
definitively testified that neither defendant was the man he saw outside the van that night.
Further, for the reasons discussed earlier, defendants and their attorneys could not, using
reasonable diligence, have discovered and produced Skinner’s eyewitness account at the time of
trial.

         The central issue, then, is whether the new evidence makes a different result probable on
retrial. Skinner testified that the shooter was a black man in his mid-30s with short hair, a long
and scruffy beard, and a prominent nose. The trial court noted that this description did not match
the physical characteristics of defendants. When shown a photo array by the MIC that included
photos of defendants, Skinner stated that the shooter was not depicted in the photos, and he
reaffirmed this conclusion at the evidentiary hearing. Skinner also testified that he did not
recognize Johnson and Scott in the courtroom. Skinner is positive that he would recognize the
shooter if he saw the person; that person was not in the courtroom. Skinner testified that he
would tell the truth to catch his mother’s killer.



                                                -5-
        However, after reviewing all of the transcripts, including from the preliminary exam and
both trials, the trial court found that Skinner’s testimony was unreliable and therefore ruled that
this precluded defendants from establishing that a different result was probable considering this
new evidence. The court primarily relied on four factors to hold that Skinner was not credible:
(1) Skinner was only eight years old at the time of the murder and his memory some 16 years
later could not be certain; (2) it would have been incredibly difficult for Skinner to be inside a
car at night and see someone outside the vehicle when the only illumination was from the
vehicle’s interior dome light, especially when considering that both Lisa and the car door were
between him and the shooter; (3) Skinner had already been convicted for perjury; and (4) in any
event, Skinner likely would have been asleep inside the car at the time of the murder.

        The prosecution concedes on appeal that the trial court’s theory that Skinner was actually
asleep at the time of the murder is clearly erroneous, because it is speculative and unsupported
by the record. However, setting aside this factor, we are not left with a definite and firm
conviction that the trial court’s ultimate finding was wrong, because the other factors used by the
trial court support his credibility ruling.

         The fact that Skinner testified about an event that occurred 16 years earlier is of strong
importance. Common sense dictates that memories can fade and events that occurred such a
long time ago would no longer be fresh in the witness’s mind. We are aware that Dr. Rosenblum
testified that a person may remember particular details from a moment of high traumatic stress
and that such memories may be less susceptible to modification over time, but the trial court was
not required to accept this opinion. Moreover, Dr. Rosenblum acknowledged that it was also
possible that Lewis could have “planted a seed” in Skinner’s mind that the wrong people were
convicted, and she agreed that exaggeration is possible with the passage of time. Therefore, the
trial court’s concerns about the lengthy passage of time from the murder to Skinner’s testimony
are well founded.

        Further, there is no dispute that it was night when the shooting occurred and that the only
illumination was from the vehicle dome light. The trial court correctly was skeptical that an
interior dome light would enable one sitting inside the vehicle to see outside the vehicle with any
meaningful clarity. Skinner did not testify that the shooter leaned inside the car or was ever
located near the door opening while the door was open, such that he would have been more
likely to have been illuminated by the interior light. Instead, Skinner testified that he saw the
shooter when Lisa opened the car door upon her return to the vehicle. The man was “directly
behind” Lisa “but a little off to the side” of her. Skinner also stated that the man was “outside
the door.” Importantly, when Skinner heard the gunshot, the door window shattered, and Lisa
managed to fully get into the car, close the door, and speed away before eventually dying at the
nearby gas station. Thus, with the shooter having to shoot through the door window, it is certain
that he was positioned on the other side of the door and not near the door opening, where the
light would have been better.5 In addition to the lack of illumination in the area, the court noted



5
 This is further supported by Skinner’s drawing of the situation, where he placed the car door
between the shooter and Lisa.


                                                -6-
how any view of the shooter from the passenger seat would have been obstructed. Not only was
Lisa positioned between Skinner and the shooter, but the car door was as well. With these facts,
the court reasonably found that Skinner’s testimony could not reasonably be afforded much
weight.

        Finally, the court aptly noted that Skinner was currently serving a prison sentence for
perjury. The court found this fact very troubling and explained, “Should we believe him, seeing
as how he was in prison for perjury? I mean good grief. Doesn’t that go right to the essence of
it?” While Skinner offered that he only lied before because he was protecting his best friend
who was charged with murder, the fact that he had no qualms about violating his oath to tell the
truth regarding something as serious as a murder rightfully caused the trial court here to be
concerned. See MRE 609.

         In sum, we are not left with a definite and firm conviction that the trial court erred when
it made its determination regarding the credibility of Skinner. Matters of credibility are for the
trial court to determine, and we give regard to “the special opportunity of the trial court to judge
the credibility of the witnesses who appeared before it.” MCR 2.613(C); see also People v
Tyner, 497 Mich. 1001 (2015) (reversing Court of Appeals when it substituted the trial court’s
opinion for its own opinion of the credibility and veracity of the witnesses when the credibility of
these newly discovered witnesses was the key factor in deciding whether to grant a new trial).6
Although we reject the court’s speculation regarding Skinner being asleep at the time of the
shooting, there is substantial support for the court’s credibility holding. Likewise, the court’s
finding that it was not probable that this evidence would have resulted in a different outcome on
retrial, see Cress, 468 Mich. at 692, was not clearly erroneous, and consequently, the court did
not abuse its discretion when it denied defendants’ motions for relief from judgment.

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

        The Supreme Court further ordered us to consider “whether trial counsel rendered
constitutionally ineffective assistance by failing to call Charmous Skinner, Jr., as a witness at
trial” and “whether appellate counsel rendered constitutionally ineffective assistance by failing to
raise [the issue of whether trial counsel was ineffective for failing to call Skinner as a witness
and the issue of whether defendant is entitled to a new trial on grounds of the newly discovered
evidence in for form of Skinner’s testimony] on direct appeal.”


6
  The Tyner Court also cited favorably the concurring opinion in Alder v Flint City Coach Lines,
Inc, 364 Mich. 29, 38; 110 NW2d 606 (1961) (CARR, J., concurring):
       This Court has repeatedly held that a trial judge, in passing on a motion for a new
       trial, is vested with a large discretion. The wisdom of such rule is obvious. The
       judge has the advantage of seeing the witnesses on the stand, of listening to their
       testimony, of noting the attitude of the jury to various matters that may arise
       during the trial, and is in far better position than is an appellate court to pass on
       questions of possible prejudice, sympathy, and matters generally that occur in the
       course of a trial but which do not appear of record.


                                                -7-
        “A claim of ineffective assistance of counsel is a mixed question of law and fact.”
People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). Findings of fact are reviewed
for clear error, but the ultimate constitutional issue for an ineffective assistance claim is reviewed
de novo. Id.

         “To prevail on a claim of ineffective assistance, a defendant must, at a minimum, show
that (1) counsel’s performance was below an objective standard of reasonableness and (2) a
reasonable probability [exists] that the outcome of the proceeding would have been different but
for trial counsel’s errors.” People v Ackerman, 257 Mich. App. 434, 455; 669 NW2d 818 (2003).
“Defendant must overcome a strong presumption that counsel’s performance constituted sound
trial strategy.” Petri, 279 Mich. App. at 411. This Court does not substitute its judgment for that
of counsel regarding matters of trial strategy, nor does it assess counsel’s performance with the
benefit of hindsight. Id. “[T]he test for ineffective assistance of appellate counsel is the same as
that applicable to a claim of ineffective assistance of trial counsel.” People v Uphaus, 278 Mich
App 174, 186; 748 NW2d 899 (2008). Therefore, a defendant asserting a claim of ineffective
assistance of appellate counsel “must show that his appellate counsel’s decision not to raise a
claim of ineffective assistance of trial counsel fell below an objective standard of reasonableness
and prejudiced his appeal.” Id.

         “Decisions regarding whether to call or question witnesses are presumed to be matters of
trial strategy.” People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012). “In general,
the failure to call a witness can constitute ineffective assistance of counsel only when it deprives
the defendant of a substantial defense.” People v Payne, 285 Mich. App. 181, 190; 774 NW2d
714 (2009) (quotation marks omitted). A defense is substantial if it might have made a
difference in the outcome. People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009).

        Defense counsel has a duty to undertake reasonable investigations or to make a
reasonable decision that renders particular investigations unnecessary. People v Trakhtenberg,
493 Mich. 38, 52; 826 NW2d 136 (2012). Any choice to limit an investigation “is reasonable
precisely to the extent that reasonable professional judgments support the limitations on
investigation.” Id. (quotation marks omitted). The failure to conduct an adequate investigation
comprises ineffective assistance of counsel if it undermines confidence in the outcome of the
trial. Russell, 297 Mich. App. at 716. A defendant claiming ineffective assistance has the burden
of establishing the factual predicate for the claim. People v Carbin, 463 Mich. 590, 600; 623
NW2d 884 (2001).

        Defendants contend that if their claims of newly discovered evidence fail because the
new evidence could have been discovered with reasonable diligence, then they are entitled to a
new trial on the basis of ineffective assistance of trial and appellate counsel for failure to
investigate and present Skinner’s eyewitness account. See Trakhtenberg, 493 Mich. at 55 n 10
(“[T]o the extent that defendant cannot show that he was entitled a new trial in light of newly
discovered evidence under [Cress], because he or defense counsel could, ‘using reasonable
diligence, have discovered and produced the evidence at trial,’ defense counsel was further
ineffective for not having employed such reasonable diligence.”). But as discussed earlier, we
conclude that Skinner’s eyewitness account could not have been discovered with reasonable
diligence because Skinner, who moved to Pennsylvania shortly after the murder, refused to talk
to anyone, including a therapist or counselor, about the murder, and it is entirely speculative to

                                                 -8-
suggest on this record that Skinner would have talked to a lawyer about the murder. Johnson’s
trial attorney explained at the evidentiary hearing that there was no indication in the police
reports that any of the children in the van had seen the shooter. Overall, the record supports the
conclusion that defendants’ trial attorneys were not ineffective for failing to discover and
produce Skinner’s eyewitness account. Consequently, defendants’ appellate attorneys also were
not ineffective for failing to raise the issue of trial counsel’s ineffective assistance based on trial
counsels’ failure to discover and produce Skinner. See People v Reed, 449 Mich. 375, 402; 535
NW2d 496 (1995) (stating that appellate counsel is not ineffective by failing to raise meritless
claims).

                III. SUPREME COURT ISSUE FOR DEFENDANT JOHNSON

        For defendant Johnson, the Supreme Court also ordered us to review a fourth issue: if
Johnson is not entitled to relief because of a procedural bar in the court rules but Scott is entitled
to relief, whether the denial in that circumstance violates Johnson’s constitutional rights to due
process. Johnson, 497 Mich. at 897 (2014). But because we have determined that neither
Johnson nor Scott is entitled to relief, and because the denial of relief was not based on any court
rule procedural bar, this issue is moot.

                       IV. OTHER ISSUES RAISED BY DEFENDANTS

       Defendants also raise other issues that were not part of the Supreme Court’s remand
order. “When an appellate court remands a case with specific instructions, it is improper for a
lower court to exceed the scope of the order.” Russell, 297 Mich. App. at 714. We review
whether a trial court exceeded the scope of a remand order de novo. See, generally, People v
Hawthorne, 474 Mich. 174, 179; 713 NW2d 724 (2006).

        Because these other issues are beyond the scope of the Supreme Court’s remand, they are
not properly before us. Our order to remand referenced the Supreme Court’s order, which stated
that the purpose for the evidentiary hearing was two-fold: (1) whether defendants were deprived
of the right to the effective assistance of counsel and (2) whether defendants were entitled to a
new trial based on newly discovered evidence. Any question regarding the scope of these issues
is answered in that same order, where the Supreme Court dictates that this Court is to decide
after the evidentiary hearing “(1) whether trial counsel rendered constitutionally ineffective
assistance by failing to call Charmous Skinner, Jr., as a witness at trial” and “(2) whether the
defendant is entitled to a new trial on grounds of newly discovered evidence in light of the
proposed evidence related to Charmous Skinner, Jr., as an eyewitness to the homicide.”
Johnson, 497 Mich. at 897; Scott, 497 Mich. at 897-898 (emphasis added). Thus, to suggest that
the Supreme Court left open the possibility that defendants could raise other bases for a new trial
are unfounded. It is well established that “‘[t]he expression of one thing is the exclusion of
another.’” Hoerstman Gen Contracting, Inc v Hahn, 474 Mich. 66, 74 n 8; 711 NW2d 340
(2006), quoting Black’s Law Dictionary (7th ed); see also People v Garrison, 495 Mich. 362,
372; 852 NW2d 45 (2014). Such a rule of construction is “a product of logic and common
sense.” Hoerstman Gen Contracting, 474 Mich. at 74.

        Accordingly, the trial court erred when it allowed defendants to inject other extraneous
issues into the proceedings, such as the domestic violence records of Lisa’s husband, William

                                                 -9-
Kindred.7 The trial court compounded its error when it then offered its opinion that “it’s quite
conceivable,” based on William’s history of domestic violence, “that he may have planned or
contracted to have this killing take place.” Defendants assert that because the trial court’s theory
of how the murder transpired (a premeditated shooting) directly contradicts the theory upon
which defendants were convicted (felony murder, where the underlying felony was the attempted
robbery of Lisa), that a new trial must be granted. However, the trial court was only asked to
determine whether the discovery of Skinner’s testimony afforded defendants a new trial, and the
court emphatically answered that question in the negative. Accordingly, we consider the trial
court’s unsolicited thoughts on the particular theory of the murder, when that was not pertinent to
whether a new trial was needed based on Skinner’s testimony, as akin to dictum. See, e.g.,
People v Tierney, 266 Mich. App. 687, 713; 703 NW2d 204 (2005) (defining orbiter dicta as
“[s]tatements and comments in an opinion concerning some rule of law or legal proposition not
necessarily involved nor essential to determination of the case at hand . . . .”). In short, the trial
court was asked to evaluate the efficacy of defendants’ claim for a new trial based on Skinner’s
testimony, and the trial court clearly stated that this testimony was not enough to warrant a new
trial. That finding was not clearly erroneous, and we must affirm.

       Defendants also suggest that the recantations by two key prosecution witnesses, Antonio
Burnette and Raymond Jackson, both of whom testified at trial that defendants made inculpatory
statements, offer additional reasons for concluding that a different result is probable on retrial.
However, as already noted, this was not a ground that the Supreme Court considered when it
remanded to us. Accordingly, this issue also is not properly before us.8

       Affirmed.



                                                              /s/ Henry William Saad
                                                              /s/ Colleen A. O’Brien



7
  We also note that the evidence introduced was in the form of police records, which by their
very nature are inadmissible as hearsay because they are adversarial investigatory reports
prepared in anticipation of litigation. See People v McDaniel, 469 Mich. 409, 413-414; 670
NW2d 659 (2003); People v Stacy, 193 Mich. App. 19, 33; 484 NW2d 675 (1992).
8
  In any event, the trial court correctly found that the recantations seriously lacked any
substantive weight. “[W]here newly discovered evidence takes the form of recantation
testimony, it is traditionally regarded as suspect and untrustworthy.” People v Canter, 197 Mich
App 550, 559; 496 NW2d 336 (1992). No form of proof is as unreliable as recanting testimony,
given its untrustworthy character. Id. at 559-560, citing People v Van Den Dreissche, 233 Mich.
38, 46; 206 N.W. 339 (1925). “Michigan courts have expressed reluctance to grant new trials on
the basis of recanting testimony.” Canter, 197 Mich. App. at 560. Accordingly, the trial court did
not clearly err when it found that the recantation evidence would not have made a different result
upon retrial probable.


                                                -10-